- This is converted by Appatura May 2, 2017 VIAEDGAR U.S. Securities and Exchange Commission t. N.E. WASHINGTON, D.C. 20549 RE: American Beacon Funds (the “Registrant”) (File Nos. 033-11387 and 811-04984) Ladies and Gentlemen: Enclosed for filing on behalf of American Beacon Funds (the “Trust”) pursuant to Rule 497(e) under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the American Beacon ARK Transformational Innovation Fund (the “Fund”), a series of the Trust.
